     Case 3:20-cv-00490-LRH-WGC Document 3 Filed 09/24/20 Page 1 of 2




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     BOBBY LEE FAIR, JR.,                          Case No. 3:20-cv-00490-LRH-WGC

10                                      Petitioner, ORDER
11           v.
12
      LAKES CROSSING CENTER
13    ADMINISTRATOR, et al.,

14                                  Respondents.
15

16          Petitioner has submitted what he has styled as a pro se petition for writ of habeas

17   corpus (ECF No. 1-1). It is handwritten on blank paper and does not substantially follow

18   this court’s required form. LSR 3-1. Moreover, petitioner has failed to submit an

19   application to proceed in forma pauperis or pay the filing fee. Accordingly, this matter

20   has not been properly commenced. 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2.

21          Thus, the present action will be dismissed without prejudice to the filing of a new

22   petition in a new action with either the $5.00 filing fee or a completed application to

23   proceed in forma pauperis on the proper form with both an inmate account statement for

24   the past six months and a properly executed financial certificate.

25          The court also notes that it does not appear that Fair has exhausted his claims. A

26   federal court will not grant a state prisoner’s petition for habeas relief until the prisoner

27   has exhausted available state remedies for all claims raised. Rose v. Lundy, 455 U.S.

28   509 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state courts a fair
                                                    1
     Case 3:20-cv-00490-LRH-WGC Document 3 Filed 09/24/20 Page 2 of 2




1    opportunity to act on each of the claims before she or he presents those claims in a

2    federal habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also

3    Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the

4    petitioner has given the highest available state court the opportunity to consider the

5    claim through direct appeal or state collateral review proceedings. See Casey v. Moore,

6    386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir.

7    1981).

8             Here, Fair appears to complain about his currently being held involuntarily at

9    Lakes Crossing, a psychiatric facility. Fair avers that he has been at Lakes Crossing

10   since about May 2020. The court takes judicial notice that Fair cannot have exhausted

11   his state remedies in such a short time period. The court also notes that Fair states that

12   he has counsel in his state-court proceedings.

13            IT IS THEREFORE ORDERED that the Clerk detach and file the petition (ECF

14   No. 1-1).

15            IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to

16   the filing of a new petition in a new action with a properly completed application form to

17   proceed in forma pauperis.

18            IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as

19   jurists of reason would not find the court’s dismissal of this improperly commenced

20   action without prejudice to be debatable or incorrect.

21            IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

22   and close this case.

23

24            DATED this 24th day of September, 2020.

25

26                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                   2
